Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00589-CV

                                   Margarita MALDONADO,
                                           Appellant

                                                 v.

                           Trenton FRANKLIN and Karina Franklin,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-24167
                       Honorable Rosemarie Alvarado, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED.
We DISSOLVE the injunction and REMAND this cause to the trial court for further proceedings
consistent with this opinion. Costs of court for this appeal are taxed against appellees Trenton and
Karina Franklin.

       SIGNED February 6, 2019.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice